DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive. Applicant argues that Crosby is designed to cause muscle contraction to rehabilitate the muscle and that one having ordinary skill in the art at the time of the effective filing date would not modify Crosby to incorporate features of Kim because Crosby teaches away from activating central pain processing via generation of afferent signals without requiring stabilization of the spine, musculature, or connective tissue.  Examiner disagrees.  It is reminded that the claims of the present application are apparatus claims. Crosby teaches stimulating at the same stimulation intensities (e.g. paragraph 52 – 58) using a subcutaneous lead (e.g. paragraphs 31 and 60).  Therefore, the device of Crosby is capable of activating central pain processing via generation of afferent signals without requiring stabilization of the spine, musculature, or connective tissue.
	Furthermore, it is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of copending Application No. 16/819,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘301 application claim a percutaneous lead, an electrode, and an electrical stimulator/pulse generator for activating specific nerves in the back while avoiding activation of surrounding muscles and/or nerves.  The differences amount to merely functional language of the stimulator/pulse generator, and, therefore, the stimulator of the ‘301 application would have been capable of performing the actions claimed in the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crosby et al. (US PGPUB 2011/0224665 – in IDS) in view of Kim et al. (US PGPUB 2006/0052826 – in IDS).
Regarding claims 1, 16, and 20, Crosby discloses an electrical stimulation device (e.g. 20) comprising: a electrode adapted for insertion within an animal body (e.g. 27); a percutaneous lead operatively coupled with the electrode (e.g. paragraphs 13 and 31); and an ex-vivo pulse generator operatively coupled with the electrode through the percutaneous lead, wherein the pulse generator delivers electrical stimulation of peripheral nerves (e.g. paragraphs 13, 14, 31, and 41-42), but fails to teach that the electrode is a monopolar electrode.  Crosby does teach that the primary application of the device is to improve stability of the spine, but it may also be advantageously applied to other areas of muscle rehabilitation (e.g. paragraphs 86-91).
Kim teaches it is known to relieve pain using monopolar electrode (e.g. paragraphs 92 - 93) and stimulating at least one paraspinal muscle without requiring stabilization of the spine, musculature, or connective tissue and/or without mechanical stabilization and/or prior to muscle stabilization (e.g. paragraphs 2 and 79; modulating specific nerves for pain control without influencing surrounding tissue).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Crosby with the stimulation as taught by Kim, since such a modification would provide the predictable results of targeted stimulation without unwanted activation.
It is noted that claims 1 – 21 are drawn to apparatus claims.  The device of Crosby in view of Kim would have been capable of performing the actions claimed in the present application.
Regarding claim 2, Crosby discloses the claimed invention except for a coiled lead.  Kim teaches it is known to use the percutaneous stimulating system with a coiled lead (e.g. paragraph 123).  It would have been obvious to one having ordinary skill in the art to modify the conductor as taught by Crosby with an coiled wire member as taught by Kim, since the coil is a well-known variant and since such a modification would provide the predictable results of effectively providing a stimulation signal to the electrodes.
Regarding claim 3, Crosby discloses an insulated portion and a deinsulated portion whereby the deinsulated portion forms the electrode (e.g. Fig. 2; the electrode contacts would inherently be deinsulated).
Regarding claims 4 and 5, neither Crosby nor Kim teach the barb or taper.  However, both of these are well known structures used to anchor the lead and reduce stress in the lead.  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Crosby in view of Kim with the barb and taper as are well known, since such a modification would provide the predictable results of securely anchoring the lead and minimizing stress on the lead.
Regarding claim 6, Crosby discloses the pulse generator is wirelessly powered (e.g. paragraph 113). 
Regarding claim 7¸ neither Crosby nor Kim teach a clip configured to attach to a belt.  However Kim teaches external stimulator (e.g. 100 in Fig. 7A) and clips are well known in the art. It would have been obvious to one having ordinary skill in the art to modify the external stimulator as taught by Crosby in view of Kim with a clip to attach the stimulator to a belt, since such a modification would provide the predictable results of allowing the patient to comfortably carry the stimulator in one place while minimizing the stress and movement of the percutaneous lead.
Regarding claims 8 – 13, 17, and 18, Crosby fails to teach a display on the stimulator.  Kim teaches it is known to have an external stimulator having a display and a number of switches/toggles including a power switch (e.g. 100 in Fig. 7A).  It would have been obvious to one having ordinary skill in the art to modify the stimulator as taught by Crosby with the stimulator having a user interface as taught by Kim, since such a modification would provide the predictable results of allowing the user to quickly modify the stimulation being administered and determine what stimulation is being administered.
It is noted that the claims recite functional language describing the purpose of the switches on the device.  The device as taught by Kim would be capable of performing the actions performed by the claimed switches.
Regarding claims 14 and 19¸ Crosby in view of Kim discloses the claimed invention except for a 7-strand stainless steel wire.  However, stainless steel wires are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the conductor as taught by Crosby in view of Kim with a 7-strand stainless steel wire as is known, since the 7-strand stainless steel wire is a well-known variant and since such a modification would provide the predictable results of effectively providing a stimulation signal to the electrodes.
Regarding claims 15 and 21, Crosby discloses the pulse generator comprises a microprocessor-based stimulation pulse generator circuit with a micro controller (e.g. paragraph 46).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792